DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al (US 2016/0272515).
The claims are drawn to a method for forming an electrode for capacitive deionization comprising depositing a slurry onto a substrate, wherein the slurry comprises a porous material, a first crosslinkable hydrophilic polymer, and a crosslinker for the first hydrophilic polymer; annealing the slurry to create a crosslinked porous layer on the substrate; depositing an ion exchange material, a second crosslinkable hydrophilic polymer, and a crosslinker for the polymer onto the crosslinked porous layer.  The claims are also drawn to a method for deionizing an aqueous fluid by flowing the aqueous fluid through a capacitive deionization reactor that includes at least on electrode made by the process of claim 1 while applying voltage between the anode and cathode of the deionization reactor; an apparatus comprising a cathode, and anode, wherein at least one of the cathode and anode is a crosslinked porous electrode formed by the method of claim 1.
Choi et al teach an electrode composition for a capacitive deionization apparatus, wherein the composition comprises a hydrophilic polymer, a crosslinking agent, and ion exchange group, and a latex in a form of an emulsion polymerization product.  The hydrophilic polymer is selected from a group, including, inter alia polyvinyl alcohol, polyacrylic acid, and chitosan; the cross-linking agent is selected from a group, including, inter alia, glutaric acid and succinic acid (dicarboxylic acids), succinic anhydride, and sulfosuccinic acid; examples of the latex includes polymethylmethacrylate (0005-0014).  The composition may also comprise an electrode active material, such as an activated carbon-based material (0023). The electrode for a capacitive deionization apparatus is prepared by coating the electrode composition on a current collector, e.g. a sheet, thin film, or plain weave gold mesh including aluminum, nickel, copper, graphite, or mixture thereof.  The electrode composition may be coated on the collector by dip coating, spray coating, spin coating, and the like.
The reference also teaches a capacitive deionization apparatus including the electrode of taught therein as a cathode or an anode.  The apparatus is used for the removal of ions from a fluid (0022; 0031-0040).
The primary difference between the method of forming an electrode according to the instant claims, and the electrode composition taught by Choi et al is that the reference doesn’t expressly mention a “second” crosslinkable hydrophilic polymer and crosslinker for the second hydrophilic polymer; however, Choi et al taches the use of a latex in the form of an emulsion polymer.  The latex includes a polymethylmethacrylate and co-polymer thereof.  Polymethylmethacrylate is included as a possible “second” crosslinkable hydrophilic polymer in the present claims; as such, the same compound taught by Choi et al would essentially fill the role of a “second” crosslinkable hydrophilic polymer according to the present invention.  Choi et al also teach that at least one cross-linking agent may be used; meaning, that a second crosslinking agent may be used for the second crosslinkable hydrophilic polymer to be deposited onto the crosslinked porous layer.  Therefore, the electrode composition, process for preparing said composition, capacitive deionization apparatus, and method for removing an ion from a fluid, as taught by Choi et al, render the claimed invention obvious.

Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIKARL A WITHERSPOON whose telephone number is (571)272-0649. The examiner can normally be reached M-F 9am-9pm IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIKARL A WITHERSPOON/Primary Examiner, Art Unit 1622